10.23.1

NINTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT, JOINDER AND CONSENT

This Ninth Amendment to Loan and Security Agreement, Joinder and Consent (this
“Amendment”) is entered into as of March 23, 2015, among COMERICA BANK (“Bank”),
UPLAND SOFTWARE, INC., a Delaware corporation f/k/a Silverback Enterprise Group,
Inc. (“Upland”), UPLAND SOFTWARE I, INC., a Delaware corporation f/k/a
PowerSteering Software, Inc. (“Upland I”), UPLAND SOFTWARE III, LLC, a Delaware
limited liability company f/k/a LMR Solutions LLC (“Upland III), UPLAND SOFTWARE
IV, INC., a Nebraska corporation f/k/a FileBound Solutions, Inc. (“Upland IV”),
UPLAND SOFTWARE V, INC. a Delaware corporation f/k/a ComSci, Inc. (“Upland V”),
UPLAND SOFTWARE VI, LLC, a New Jersey limited liability company f/k/a ComSci,
LLC (“Upland VI”), and UPLAND SOFTWARE VII, INC., a Delaware corporation f/k/a/
Clickability, Inc. (“Upland VII”, and collectively with Upland, Upland I, Upland
III, Upland IV, Upland V and Upland VI, the “Prior Borrower Group”) and UPLAND
IX, LLC, a Delaware limited liability company (“Upland IX”, and collectively
with the Prior Borrower Group, the “Borrowers” and each individually, a
“Borrower”).
RECITALS
A.    The Prior Borrower Group and Bank are parties to that certain Loan and
Security Agreement dated as of March 5, 2012, as amended by the First Amendment
to Loan and Security Agreement dated May 31, 2012, the Second Amendment to Loan
and Security Agreement dated as of June 25, 2012, the Third Amendment to Loan
and Security Agreement and Consent dated as of November 12, 2012, the Fourth
Amendment to Loan and Security Agreement and Joinder dated as of December 3,
2012, the Fifth Amendment to Loan and Security Agreement dated as of April 11,
2013, the Sixth Amendment to Loan and Security Agreement and Joinder dated as of
May 16, 2013, the Seventh Amendment to Loan and Security Agreement and Joinder
dated as of December 6, 2013, and the Eighth Amendment to Loan and Security
Agreement and Joinder dated as of March 19, 2014 (as amended, the “Agreement”).
B.    The Prior Borrower Group and Bank are parties to that certain Prime
Referenced Rate Addendum to Loan and Security Agreement dated as of March 5,
2012 (the “Interest Rate Addendum”).
C.    On or about December 10, 2014, Upland acquired all of the equity interests
of Upland IX.
D.     The Prior Borrower Group desires to join Upland IX as a “Borrower” under
the Agreement and the Interest Rate Addendum, and otherwise amend the Agreement
in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.By execution and delivery of this Amendment, Upland IX shall, and does hereby
become a party to the Agreement and the Interest Rate Addendum as a “Borrower”
as if an original signatory thereto (the “Joinder”). Upland IX (a) acknowledges
and agrees that it has read the Agreement, the Interest Rate Addendum and the
other Loan Documents; (b) consents to all of the provisions of the Agreement,
the Interest Rate Addendum and the Loan Documents relating to it, as applicable;
and (c) acknowledges and agrees that this Amendment has been freely executed
without duress and after an opportunity was provided to it for review of the
Agreement, the Interest Rate Addendum, this Amendment and all other Loan
Documents by competent legal counsel of its choice.
2.    All references to “Borrower” in the Agreement, the Interest Rate Addendum
and the other Loan Documents shall hereafter mean, individually and
collectively, Upland, Upland I, Upland III, Upland IV, Upland V, Upland VI,
Upland VII, and Upland IX.
3.    Borrowers have informed Bank that, pursuant to a Settlement and Dismissal
Agreement dated as of March 2, 2015, Upland Canada entered into a settlement
with Enpat, Inc., a Florida corporation (the “Settlement”). Borrowers have
requested that Bank consent to the Settlement. Bank hereby consents to the
Settlement.

1



--------------------------------------------------------------------------------



4.    Exhibit A to the Agreement is hereby amended by adding (in the appropriate
alphabetical order) or amending and restating the following terms to read in
their entirety as follows:
“‘Adjusted EBITDA’ means with respect to any fiscal period an amount equal to
the sum of (a) Consolidated Net Income for such fiscal period, plus (b) in each
case to the extent deducted in the calculation of Consolidated Net Income and
without duplication, (i) depreciation and amortization for such period, plus
(ii) income tax expense for such period, plus (iii) Consolidated Total Interest
Expense paid or accrued during such period, plus (iv) non-cash expenses of
Upland and its consolidated Subsidiaries, including without limit those expenses
associated with granting stock options and restricted stock, plus (v)
transaction and restructuring expenses incurred by Upland and its consolidated
Subsidiaries in connection with the acquisitions of Upland IX and Solution Q
within twelve (12) months after the date of the consummation of the applicable
acquisition in an aggregate amount not exceeding Two Million Two Hundred
Thousand Dollars ($2,200,000), plus (vi) one-time legal and settlement expenses
associated with the Enpat lawsuit, not to exceed $600,000, plus (vii) one-time
transaction and restructuring expenses incurred by Upland and its consolidated
Subsidiaries in connection with an acquisition and approved by Bank in writing,
plus (viii) any net change in deferred revenue during such period, including
without limitation deferred revenue of an acquired company that, due to the
business combination, is not recognized as revenue of the acquiring company
under GAAP, plus (ix) Upland’s and its consolidated Subsidiaries’ expenses
related to foreign exchange losses for such period, and minus, to the extent
added in computing Consolidated Net Income, and without duplication, (x)
non-cash tax credits for such period and (y) foreign exchange related gains, all
as determined in accordance with GAAP other than with respect to clauses (v),
(vi) and (vii) above. Adjusted EBITDA shall be calculated on a trailing four
quarter basis for all testing periods; provided however, with respect to any
acquired company, Adjusted EBITDA shall be calculated on (A) as of the first
measuring period ending after the date such acquired company was acquired (the
‘Acquisition Date’), a trailing four quarter basis, (B) as of the second
measuring period ending after the Acquisition Date, an annualized basis and the
relevant period of determination shall be the one fiscal quarter period ending
as of such date, (C) as of the third measuring period ending after the
Acquisition Date, an annualized basis and the relevant period of determination
shall be the two fiscal quarter period ending as of such date, (D) as of the
fourth measuring period ending after the Acquisition Date, an annualized basis
and the relevant period of determination shall be the three fiscal quarter
period ending as of such date, and (E) as of the fifth measuring period ending
after the Acquisition Date, and for each measuring period thereafter, a trailing
four quarter basis.”
“‘Fixed Charge Coverage Ratio’ means for any date of determination and with
respect to any Person, the ratio of (i) the Adjusted EBITDA of such Person for
such period, to (ii) the sum of (A) the current portion of all long-term
Indebtedness of such Person, plus (B) the Consolidated Total Interest Expense
paid or accrued of such Person during such period, plus (C) all income taxes
paid in cash by such Person, plus (D) unfinanced capital expenditures of such
Person during such period.”
“‘Ninth Amendment Date’ means March 23, 2015.”
“‘Revolving Maturity Date’ means April 11, 2017.”
“‘Solution’ means Solution Q Inc., a corporation existing under the laws of
Ontario.”
“‘Total Debt’ means all indebtedness of Upland and its consolidated Subsidiaries
owing to Bank plus (a) all capital lease obligations of Upland and its
consolidated Subsidiaries and (b) amounts owing under the Sellers’ Notes.”

2



--------------------------------------------------------------------------------



“‘Total Senior Debt’ means all indebtedness of Upland and its consolidated
Subsidiaries owing to Bank.”
“‘Upland IX’ means Upland IX, LLC, a Delaware limited liability company.”
5.    The definition of “Tenrox Canada” set forth in Exhibit A of the Agreement
is amended and restated to read in its entirety as follows:
“‘Upland Canada’ means Upland Software Inc., a Canadian corporation constituted
under the Canada Business Corporations Act, f/k/a Tenrox Inc.”
6.    The definition of “Tenrox Canada Loan Agreement” set forth in Exhibit A of
the Agreement is amended and restated to read in its entirety as follows:
“‘Upland Canada Loan Agreement’ means that certain Loan and Security Agreement
dated as of February 10, 2012, among Bank, Upland Canada, and Solution, as
amended from time to time.”
7.    The definition of “Tenrox UK” set forth in Exhibit A of the Agreement is
amended and restated to read in its entirety as follows:
“‘Upland UK’ means PowerSteering Software Limited, a private company limited by
shares formed under the laws of England and Wales.”
8.    The definition of “Tenrox US” set forth in Exhibit A of the Agreement is
amended and restated to read in its entirety as follows:
“‘Upland II’ means Upland Software II, Inc., a Delaware corporation, f/k/a
Tenrox Inc.”
9.    The definition of “Tenrox US Security Agreement” set forth in Exhibit A of
the Agreement is amended and restated to read in its entirety as follows:
“‘Upland US Security Agreement’ means that certain Security Agreement dated as
of March 5, 2012 by and between Upland II and Bank, as amended from time to
time.”
10.    All references to “Tenrox Canada” in the Agreement are deleted and
replaced with references to “Upland Canada”.
11.    All references to “Tenrox Canada Loan Agreement” in the Agreement are
deleted and replaced with references to “Upland Canada Loan Agreement”.
12.    All references to “Tenrox UK” in the Agreement are deleted and replaced
with references to “Upland UK”.
13.    All references to “Tenrox US” in the Agreement are deleted and replaced
with references to “Upland II”.
14.    All references to “Tenrox US Security Agreement” in the Agreement are
deleted and replaced with references to “Upland II Security Agreement”.
15.    Subsection (c) of the definition of “Permitted Indebtedness” in Exhibit A
of the Agreement is amended and restated to read in its entirety as follows:

3



--------------------------------------------------------------------------------



“(c)    Indebtedness of Borrowers, Upland II, Upland Canada, Solution or any of
them, individually or in the aggregate, in an amount not to exceed Four Million
Dollars ($4,000,000.00) in any fiscal year secured by a lien described in clause
(c) of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the lesser of the cost or fair market value of the equipment financed
with such Indebtedness.”


16.    Subsection (c) of the definition of “Permitted Liens” in Exhibit A of the
Agreement is amended and restated to read in its entirety as follows:
“(c)    Liens securing obligations of Borrowers, Upland II, Upland Canada,
Solution or any of their Subsidiaries, or any of them, individually or in the
aggregate, not to exceed Four Million Dollars ($4,000,000.00) (i) upon or in any
Equipment acquired or held by a Borrower, Upland II, Upland Canada, Solution or
any of their Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such Equipment, or (ii) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon and the proceeds of such Equipment.”


17.    Section 6.6 of the Agreement is amended and restated to read in its
entirety as follows:
“6.6    Accounts. Such Borrower, each Guarantor, Upland Canada and Solution
shall maintain all of their depository and operating accounts with Bank and
their investment accounts with Bank or Bank’s Affiliates covered by a control
agreement in form and substance reasonably acceptable to Bank. Notwithstanding
the foregoing such Borrower, each Guarantor, Upland Canada and Solution may
maintain accounts outside of Bank, provided that the aggregate balance of all
such accounts of Borrower, Guarantors, Upland Canada and Solution does not
exceed Seven Hundred Fifty Thousand Dollars ($750,000) at any time.
Notwithstanding the foregoing, (a) Upland IX may maintain accounts outside of
Bank and Bank’s Affiliates not subject to a control agreement until on or before
the date that is ninety (90) days after the Ninth Amendment Date and (b) Upland
Canada and Solution may maintain accounts at Royal Bank of Canada (‘RBC’) not
subject to a control agreement provided that Bank receives a control agreement
satisfactory to it and has a perfected first priority Lien on all such RBC
accounts before the date that is ninety (90) days after the Ninth Amendment
Date.”
18.    Section 2.5(a) of the Agreement is amended and restated to read in its
entirety as follows:
“(a)    Facility Fee. On the Ninth Amendment Date, and each annual anniversary
of the Ninth Amendment Date, a fee equal to $25,000.00, which shall be
nonrefundable; and”


19.    Section 6.7 of the Agreement is amended and restated in its entirety to
read as follows:
“6.7    Financial Covenants.
Borrowers shall maintain the financial covenants in clauses (a) – (c) below for
the period commencing on the Ninth Amendment Date through December 30, 2016.


(a)    Minimum Recurring Revenue. Upland shall maintain, on a consolidated basis
with its consolidated Subsidiaries, as of any date of determination, recurring
revenue, calculated on a trailing four quarter basis, of not less than
$50,000,000, certified quarterly. Recurring revenue shall include pro forma
recurring revenue of an acquired company.

4



--------------------------------------------------------------------------------



(b)    Minimum Cash. Upland shall maintain at all times, on a consolidated basis
with its consolidated Subsidiaries, Cash at Bank of not less than $7,500,000,
certified monthly. This covenant shall no longer be tested upon Bank’s receipt
of evidence satisfactory to it that Upland and its consolidated Subsidiaries
have achieved, on a consolidated basis, a Total Senior Debt to Adjusted EBITDA
ratio of less than 3.00 to 1.00.
Each Borrower authorizes Bank to decline to honor any drafts upon such
Borrower’s accounts with Bank or any requests by such Borrower or any other
Person to pay or otherwise transfer any part of funds held in such accounts if
(i) the aggregate balance of such accounts is less than $7,500,000, or (ii)
honoring such drafts or requests would cause the aggregate balance of such
accounts to be, less than $7,500,000. The foregoing authorization shall only
apply when the Minimum Cash covenant set forth above is in effect.
(c)    Adjusted EBITDA. Upland shall maintain, on a consolidated basis with its
consolidated Subsidiaries, Adjusted EBITDA of not less than (i) $1,000,000 for
the period ending September 30, 2015 and (ii) $2,500,000 for the period ending
December 31, 2015 and thereafter.
Borrowers shall maintain the financial covenants in clauses (d) – (f) below for
the period commencing December 31, 2016 and thereafter.


(d)     Total Senior Debt to Adjusted EBITDA Ratio. Upland shall maintain, on a
consolidated basis with its consolidated Subsidiaries, as of the last day of
each fiscal quarter, a ratio of (i) Total Senior Debt to (ii) Adjusted EBITDA of
not more than 3.00 to 1.00.
(e)    Total Debt to Adjusted EBITDA Ratio. Upland shall maintain, on a
consolidated basis with its consolidated Subsidiaries, as of the last day of
each fiscal quarter, a ratio of (i) Total Debt to (ii) Adjusted EBITDA of not
more than 4.00 to 1.00.
(f)    Fixed Charge Coverage Ratio. Upland shall maintain, on a consolidated
basis with its consolidated Subsidiaries, as of the last day of each fiscal
quarter, a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.”
20.    Exhibit D to the Agreement is deleted and replaced with Exhibit D
attached hereto.
21.    The Schedule of Exceptions to the Agreement is amended as set forth on
the Amendment to Schedule of Exceptions attached hereto.
22.    Schedule 1 to the Agreement is deleted and replaced with Schedule 1
attached hereto.
23.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrowers of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
24.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

5



--------------------------------------------------------------------------------



25.    Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment (provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date), and that
(except as set forth in the first paragraph of this Amendment) no Event of
Default has occurred and is continuing.
26.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(h)    this Amendment, executed by Borrowers;
(i)    an Intellectual Property Security Agreement, executed by Upland IX;
(j)    an Agreement to Furnish Insurance, executed by Upland IX;
(k)    an officer’s certificate of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment and related
documents;
(l)    an Amendment to and Affirmation of Guaranty Documents, executed by Upland
II;
(m)    a Closing Certificate, executed by Upland IX;
(n)    such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate;
(o)    nonrefundable commitment fees in the amounts of (i) $79,217 with respect
to the Term Loan and (b) $25,000 with respect to the Revolving Line due pursuant
to Section 2.5(a) of the Agreement, which fees may be debited from any of
Borrowers’ accounts;
(p)    all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrowers’ accounts; and
(q)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
27.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
[signatures on following page]



6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
“Borrowers”


UPLAND SOFTWARE, INC.




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    Chief Executive Officer                






UPLAND SOFTWARE I, INC.


By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    






UPLAND SOFTWARE III, LLC




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    






UPLAND SOFTWARE IV, INC.




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    
 




UPLAND SOFTWARE V, INC.




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    


 







[Signature Page to Ninth Amendment to Loan and Security Agreement, Joinder and
Consent]

--------------------------------------------------------------------------------



UPLAND SOFTWARE VI, LLC




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    


 
UPLAND SOFTWARE VII, INC.




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    




UPLAND IX, LLC




By:    /s/ John T. McDonald                


Name:    John T. McDonald                


Title:    President                    

[Signature Page to Ninth Amendment to Loan and Security Agreement, Joinder and
Consent ]
 

--------------------------------------------------------------------------------



“Bank”


COMERICA BANK




By:    /s/ Amy Malnar                    


Name:    Amy Malnar                    


Title:    Vice President                    







[Signature Page to Ninth Amendment to Loan and Security Agreement, Joinder and
Consent ]
 

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE


Please send all Required Reporting to:                Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
300 W. Sixth St., Suite 2250
Austin, TX 78701
Fax: (512) 427-7178
EMAIL: tlstxcompliance@comerica.com


FROM: UPLAND SOFTWARE, INC., UPLAND SOFTWARE I, INC., UPLAND SOFTWARE III, LLC,
UPLAND SOFTWARE IV, INC., UPLAND SOFTWARE V, INC., UPLAND SOFTWARE VI, LLC,
UPLAND SOFTWARE VII, INC., and UPLAND IX, LLC


The undersigned authorized Officer of _____________________________________
(“Borrower”), for itself and on behalf of all other Borrowers party to that
certain Loan and Security Agreement dated as of March 5, 2012, among Borrowers
and Bank (as amended, the “Agreement”) hereby certifies that in accordance with
the terms and conditions of the Agreement, (i) each Borrower is in complete
compliance for the period ending with all required covenants, including without
limitation the ongoing registration of intellectual property rights in
accordance with Section 6.8, except as noted below and (ii) all representations
and warranties of each Borrower stated in the Agreement are true and correct in
all material respects as of the date hereof except as noted below; provided
however, that those representations and warranties expressly referring to
another date shall be true, correct and complete in all material respects as of
such date. Attached herewith are the required documents supporting the above
certification (“Supporting Documents”). The Officer further certifies the
Supporting Documents are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied form one period to the
next except as explained in an accompanying letter or footnotes and with respect
to unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments.


Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,
REPORTING COVENANTS
REQUIRED
COMPLIES
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Compliance Certificate
Monthly, within 30 days
YES
NO
CPA Audited, Re Upland Unqualified F/S
Annually, within 150 days of FYE
YES
NO
Borrowing Base Certificate, A/R & A/P Agings
Monthly, within 30 days
YES
NO
Annual Business Plan (incl. operating budget)
Annually, by 12/31
YES
NO
Intellectual Property Report
Quarterly, within 30 days
YES
NO
Audit
Semi-annual
YES
NO
 
 
 
 
If Public:
 
 
 
10-Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO
10-K
Annually, within 5 days of SEC filing (95 days)
YES
NO
 
 
 
 
 
 
 
 
Availability under 2012 McDonald Note
Amount: $___________________________
N/A
N/A
Total amount of Borrowers’ cash and investments
Amount: $____________________________
YES
NO
Total amount of Borrower’s cash and investments maintained with Bank
Amount: $____________________________
YES
NO

 
          DESCRIPTION
APPLICABLE
Legal Action > $100,000 (Sect. 6.2(iv))
Notify promptly upon notice _____________________
YES
NO
Inventory Disputes> $100,000 (Sect. 6.3)
Notify promptly upon notice _____________________
YES
NO
Mergers & Acquisitions> $100,000 (Sect. 7.3)
Notify promptly upon notice _____________________
YES
NO
Cross default with other agreements>$250,000 (Sect. 8.7)
Notify promptly upon notice _____________________
YES
NO
Judgments Settlements > $200,000 (Sect. 8.9)
Notify promptly upon notice _____________________
YES
NO

FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
TO BE CERTIFIED MONTHLY, UNLESS OTHERWISE NOTED
 
 
 
 
 
 
 
Minimum Trailing Four Quarter Recurring Revenue, certified quarterly
$50,000,000
$__________________
YES
NO
Minimum Cash
$7,500,000
$__________________
YES
NO
Minimum Adjusted EBITDA, certified quarterly
See Section 6.7(c)
$__________________
YES
NO
Maximum Total Senior Debt to Adjusted EBITDA Ratio, certified quarterly
3.00 to 1.00
__________:1.00
YES
NO
Maximum Total Debt to Adjusted EBITDA Ratio, certified quarterly
4.00 to 1.00
__________:1.00
YES
NO
Consolidated Fixed Charge Coverage Ratio, certified quarterly
1.20 to 1.00
__________:1.00
YES
NO

FINANCIAL COVENANTS*
REQUIRED
ACTUAL
COMPLIES
Permitted Indebtedness for equipment leases
<$4,000,000, individually or in aggregate
$______________________
YES
NO
Permitted Indebtedness for credit cards
<$50,000
$______________________
YES
NO
Permitted Investments for non-borrower subsidiaries
<$100,000
$______________________
YES
NO
Permitted Investments for employee loans
<$100,000
$______________________
YES
NO
Permitted Investments for joint ventures
<$100,000
$______________________
YES
NO
Other Permitted Investments
<$100,000
$______________________
YES
NO
Permitted Liens for equipment leases
<$4,000,000, individually or in aggregate
$______________________
YES
NO
Permitted Transfers
<$100,000
$______________________
YES
NO



* -- On a per Borrower basis.










Please Enter Below Comments Regarding Violations and Exceptions to
Representations and Warranties:


























The undersigned further acknowledges that at any time Borrowers, or any of them,
are not in compliance with all the terms set forth in the Agreement, including,
without limitation, the financial covenants, no credit extensions will be made.


Very truly yours,


UPLAND SOFTWARE, INC., for itself and on behalf of the
Borrowers party to that certain Loan and Security Agreement among Comerica Bank,
Upland Software, Inc., Upland Software I, Inc., Upland Software III, LLC, Upland
Software IV, Inc.,
Upland Software V, Inc., Upland Software VI, LLC, Upland Software VII, Inc., and
Upland IX, LLC




                        
Authorized Signer


                        
Name


                        
Title



[Exhibit D - Page 1]